Case:19-06011-EAG13 Doc#:66 Filed:10/09/20 Entered:10/09/20 13:26:26                        Desc: Main
                           Document Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF PUERTO RICO

    IN RE:

    ABRAHAM VEGA VEGA                                               *   19-06011-EAG
    IRIS BETSY VELEZ MORALES
    Debtor                                                         *    CHAPTER 13
    ----------------------------------------------------------------

                                 MOTION REQUESTING TO
                            WITHDRAW AS ATTORNEY OF RECORD

    TO THE HONORABLE COURT:
           Comes now, debtor Abraham Vega Vega and spouse through their undersigned
    attorney and very respectfully ALLEGES and PRAYS to this Honorable Court as
    follows:

        1) In the above captioned case, conflicts between counsel and debtors have affected
           counsel-debtor relationship.

        2) The appearing counsel request that the Court allow us to withdraw, and Debtors
           be allowed additional time to procure new legal representation.

        3) Debtors have been advised to immediately procure their legal file as to continue
           with the proceedings and hire new legal representation and to properly answer any
           pending motions and / or contested matters.

        4) Debtors are aware of the pending issues on the case including pending objection
           to confirmation of the plan dated August 28,2020.

        5) Furthermore, we request that all motions, order’s or notices be sent to the debtors
           to the following address: Calle Marginal Numero 33, Barrio Maginas, Sabana
           Grande, PR 00637, until debtor appears with new counsel.

                                                            NOTICE

                     14 Day Notice to all creditors and parties in interest: You are hereby
            notified that you have fourteen (14) days from the date of this notice to file an
            opposition to the foregoing motion and to request a hearing. If no opposition id
            filed within the prescribed period of time, the debtors motion will be deemed
            unopposed and may be granted without further hearing unless: 1) the requested
            relief is forbidden by law; 2) the requested relief is against public policy; 3) in the
            opinion of the Court, the interest of justice requires otherwise. If a timely
            opposition is filed, the court will schedule a hearing as a contested matter.
Case:19-06011-EAG13 Doc#:66 Filed:10/09/20 Entered:10/09/20 13:26:26                 Desc: Main
                           Document Page 2 of 2




    WHEREFORE; pray the Honorable Court grant us withdrawal as counsel in the
    case on hand and that the Court grant the debtors thirty (30) days to secure and
    announce new legal representation.

    CERTIFICATION: I hereby certify that on 10/09/2020, I electronically filed the
    foregoing with the clerk of the Court using the CM/ECF system which will send
    notification of such filing to the following: Trustee assigned to the case, and I hereby
    certify that I have mailed by the United States Postal Service the document to the
    following non CM/ECF participants: all CREDITORS IN THE MASTER MAILING
    LISTING including debtor’s address at Calle Marginal Numero 33, Barrio Maginas,
    Sabana Grande, PR 00637.

    In Mayaguez, Puerto Rico on this day 10/09/2020.


                             SIGNED: /s/LIRIO DEL MAR TORRES
                                       P.O. BOX 3552
                                MAYAGUEZ, P.R. 00681-3552
                                 TEL./FAX: (787)265-5050
                                    TEL. (787) 360-3045
                                       U.S.D.C. 225814
                                 liriotorresjust@gmail.com
